DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. (U.S. 2005/0089621 A1).
Regarding claim 1, Aquino et al. discloses a salad dressing product ([0001], [0011]-[0016]) in the form of an oil-in-water emulsion ([0038]), the dressing product comprising:
(i) about 40-85% (w/w) aqueous phase ([0026]),
(ii) about 1-25% (w/w) oil phase dispersed in the aqueous phase (specifically, about 7.5-85.0% by weight) ([0025], [0038]),
(iii) about 0.01-7.0% (w/w) thickening agent ([0035], [0052]),
(iv) about 0.1-3% (w/w) emulsifier (specifically, about 0.5-12.0%) ([0032]), and
(v) an acidic component in an amount to provide the dressing product with a pH below about 4.5 ([0039]).
Aquino et al. does not specifically disclose the dressing product as being shelf-stable.
However, the reference does disclose that (i) the product may be pasteurized or acidified in order to inhibit microbiological growth ([0039]), (ii) the inclusion of emulsifiers ([0028]-[0032]) that suggests such emulsifiers would serve to facilitate formation of the emulsion and subsequent stability of the emulsion, (iii) the inclusion of preservatives ([0044]), which suggest an extended storage period for the composition, and (iv) that the product may be stored in a plastic bottle ([0050]), indicating an intent for the product to be used repeatedly from the same container over a period of time. Taken together, the noted sections of Aquino et al. suggest that the product is intended to be stored for an extended period of time, such that the production of a product that is considered “shelf-stable” would be obvious in view of the disclosure of Aquino et al.
Further, the present specification indicates that the achieved shelf stability is achieved due to the pH as related to microbial stability ([0016]), where a pH of below about 4.0 achieved the necessary stability ([0017]). Aquino et al. discloses comparable pH values ([0039]), which prima facie case of either anticipation or obviousness has been established.”).
As for claim 2, Aquino et al. discloses the emulsifier as comprising egg yolk powder ([0028]).
As for claim 3, Aquino et al. disclose the egg yolk powder as comprising as a heat-stable egg yolk powder ([0052], “stabilized egg yolk”; [0028]).
As for claim 4, Aquino et al. discloses the composition as comprising about 2.00-2.50 % (w/w) salt ([0052]), but also indicates that the inclusion of salt is optional ([0042]). Aquino et al. thus effectively discloses a range of salt of from 0 to 2.50%, which renders the claimed range of about 1.0-1.5% (w/w) salt obvious.
As for claim 5, Aquino et al. discloses the oil as comprising rapeseed, sesame, olive, palm, sunflower, safflower, cottonseed, or soybean oil ([0022]).
As for claim 6, Aquino et al. discloses the product as comprising a sweetener ([0047]).
As for claim 8, Aquino et al. discloses the product as having a viscosity ranging from about 100-5000 cps ([0048]).
As for claim 9, Aquino et al. discloses the acidic component comprises vinegar ([0052], Table, E).
As for claim 10, Aquino et al. discloses the product as having a pH ranging from about 3.0-4.5 ([0039]).
As for claim 11, Aquino et al. discloses the product as comprising about 0.01-3.0% (w/w) thickening agent ([0035], [0052]).
As for claim 12, Aquino et al. discloses that the compositions may comprise up to 40.0% of optional additives ([0042]), that include sugar ([0047]). The reference effectively discloses a range of sucrose of from 0-40% (w/w), which renders the claimed range of Brix values of 12-18 obvious.
Regarding claim 15, Aquino et al. discloses a method of preparing the salad dressing product of claim 1, the method comprising: (i) combining aqueous phase ingredients ([0033], “emulsifier is typically added to the water”); (ii) adding oil to the pasteurized aqueous mixture to provide a water-oil mixture ([0033]); and (iii) emulsifying the water-oil mixture to provide the emulsified salad dressing product ([0033]). Aquino et al. further discloses that product may be pasteurized and adjusted to a pH in the range of about 2.75-5.5 ([0039]). Though Aquino et al. does not specifically disclose adjusting the pH and pasteurization as occurring before the addition of the oil phase, the performance of the acidification and pasteurization prior to the addition of the oil phase would be obvious in light of MPEP 2144.04 C, which indicates that changes in the sequence of performing process steps disclosed in the prior art is prima facie obvious. As such, the claimed steps of adding an acidic component in an amount effective provide an aqueous mixture having a pH of less than about 4.0, and treating the mixture at a temperature effective to pasteurize the aqueous phase mixture are considered obvious to a skilled practitioner.
As for claim 16, Aquino et al. discloses adding an acidic component after the emulsifying step to provide the product with a final pH of about 3.2 to about 4.0 ([0039]).
As for claim 17, Aquino et al. discloses the aqueous phase ingredients as comprising water, thickening agent, and salt ([0052], Table, A and C).
As for claim 18, Aquino et al. discloses the acid as being acetic acid ([0040]).
As for claim 19, Aquino et al. discloses the acetic acid as being in the form of vinegar ([0052], Table, E).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. (U.S. 2005/0089621 A1) as applied to claim 7 above, and further in view of Prakash et al. (U.S. 9,101,160 B2).
Regarding claim 7, Aquino et al. discloses the product of claim 6.
Aquino et al. does not disclose the sweetener as comprising a steviol glycoside.
However, Prakash et al. discloses a condiment (C3, L10-L13), such as a dressing (C3, L15-L23), comprising a steviol glycoside as a sweetener (C4, L4-L18).
It would have been obvious to one having ordinary skill in the art to product the composition of Aquino et al. comprising a steviol glycoside. Aquino et al. discloses that the sweetener may be one of several known sweeteners, including aspartame ([0047]). A skilled practitioner would readily recognize that aspartame is an artificial sweetener that is suited for substitution with a natural sweetener, such as steviol glycosides, and would thus be prompted to consult Prakash et al. Prakash et al. teaches that steviol glycosides are substitutes for aspartame (C4, L14-L18; C8, L9-L15; C8, L24-L40). As such, incorporation of a steviol glycoside into the composition of Aquino et al. would be obvious.
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. (U.S. 2005/0089621 A1) as applied to claim 7 above, and further in view of McCarthy et al. (U.S. 2007/0237864 A1).
Regarding claim 13, Aquino et al. discloses the product of claim 1, as well as packaging the salad dressing product ([0050]).
Aquino et al. does not disclose the package as comprising the claimed components.
However, McCarthy et al. discloses a spray bottle for salad dressing ([0002]), the spray bottle comprising a container body having an interior defined by a sidewall extending between a closed first end and an at least partially open second end to define an exit path, a nozzle disposed in the exit path, the nozzle configured to dispense the salad dressing product through an opening ([0014]), in an amount from about 0.1-1ml per actuation of the nozzle ([0012]).
It would have been obvious to one having ordinary skill in the art to package the product of Aquino et al. in a spray bottle as disclosed in McCarthy et al. Aquino et al. teaches that the dressing may be packaged in various types of containers ([0050]) and further indicates that the reduced oil dressing is intended for consumers desiring lower fat/calories than conventional products ([0004]). A skilled practitioner would be motivated to consult McCarthy et al. to determine a package best suited for such consumers. McCarthy et al. discloses that packaging salad dressing in a spray bottle allows consumers to dispense a consistent volume of dressing ([0012]) in order to better facilitate minimization of caloric intake ([0004]). Accordingly, packaging the dressing of Aquino et al. in a spray bottle as taught in McCarthy et al. would be obvious. Though McCarthy et al. does not specifically disclose the bottle as having a plurality of openings, a plurality of openings would nonetheless be obvious due to achieving the same effect in terms of delivering a consistent amount of dressing. MPEP 2144.04 VI B (“mere duplication of parts has no significance unless a new and unexpected result is produced”).
As for claim 14, McCarthy et al. discloses the nozzle is configured to dispense a total amount of dressing of about 0.4-0.8 ml per actuation (specifically, about 0.75 ml per spray) ([0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.